DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   Certified copies of priority documents 62/486,895 and 62/404,479 have been received. 

Status of Claims
Claims 1, 2, 6, 7, 10, 11, 16, 26, 28, 29, 31, 32, 35, 38, 41, 47, 51, 57, 64, 67, 68, 76 and 95 are pending in this application and examined in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019, 01/03/2020 and 06/24/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 31 is vague and unclear because both the word “cells” and “iPSCs” havge been deleted, leaving it unclear which of the two are individualized.  For purposes of this Office Action, it is assumed the term “iPSCs” is the one intended.
Claim 51 is rejected as being vague and unclear because the matrix Retronectin® is a trade name.  See, Trademarks, below. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Trademarks
The use of the term “Retronectin®,” which is a trade name or a mark used in commerce, has been noted in this application [0047], for example. The term should be accompanied by the generic terminology; furthermore the term should be capitalized  wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Other instances may occur. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Applicants are requested to review the application and provide corrections where necessary.
It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 38, 41, 47, 57, 64, 67, 68, 76 and 95  are rejected under 35 U.S.C. 103 as being obvious over Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown et al (US 20120135525) [Brown] and Corkum et al (“Immune cell subsets and their gene expression profiles from PBMC isolated by vacutainer cell preparation tube (CPT™) and standard density gradient,” BMC Immunology, volume 16, Article number: 48 (2015)) [Corkum].

Rajesh discloses[0010]  the method comprises culturing or maintaining a plurality of substantially undifferentiated pluripotent cells in a first defined media comprising at least one growth factor (the claimed “obtaining induced pluripotent stem cells (iPSCs) wherein the iPSCs are reprogrammed” (claim 1(a)).   Rajesh discloses the pluripotent cells can be induced pluripotent cells hiPSC [0014] that have been reprogrammed and can be cultured or differentiated into hematopoietic precursor cells[0010], [0047], thereby disclosing the claimed differentiating the iPSCs to hematopoietic precursor cells (HPCs), claim 1(b)).  Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] and that the myeloid cell can be differentiated into a T cell or an NK cell [0013].  Rajesh discloses the lymphoid cell can be a B cell [0016].  Rajesh therefore discloses culturing the HPCs under conditions to promote immune cell differentiation, thereby producing immune cells (claim 1 (c)). 
Rajesh differs from the claimed in that the document fails to disclose the iPSCs are reprogrammed from a population of HLA homozygous blood cells.  However, Brown cures the deficiency.
Brown discloses [0294] peripheral blood mononuclear cells (PBMCs) (claim 11) were obtained from an HLA-A2 donor (the claimed homozygous blood cells homozygous for HLA-A, claim 2) and iPSC colonies obtained [0299], thereby disclosing the claimed iPSCs reprogrammed from a population of HLA homozygous blood cells (claim 1(a)). Brown discloses expansion of the T cell population from the peripheral blood mononuclear cells (PBMCs) [0294]. 
  Brown further discloses T cells were obtained after culture and differentiation (Abstract), thereby disclosing the claimed HLA homozygous immune cells are lymphoid cells and T cells (claims 6, 7).
It would have been obvious to one of ordinary skill to modify the method of Rajesh by substituting HLA homozygous blood cells for reprogramming into iPSCs in 
The combination of Rajesh and Brown render obvious claim 1.
Regarding claim 2, Brown discloses Brown [0294] peripheral blood mononuclear cells (PBMCs) were obtained from an HLA-A2 donor (claim 2), thereby disclosing the claimed HLA homozygous blood cells homozygous for the HLA-A alleles.
Regarding claim 10, Brown discloses the sample contained T cells [0294].
Regarding claim 16, Brown discloses PBMCs were obtained and T cell obtained therefrom [0294]. Brown fails to disclose the subsets of T cells obtained.  However, Corkum is provide to show that PBMC are not a homogenous cell population but are constituted by several immune cell types including, among others, B cells (~15 %), T cells (~70 %), monocytes (~5 %), and natural killer (NK) cells (~10 %).   Corkum discloses that the T cell subsets isolated from PBMC include CD8+ (cytotoxic T cells) and CD4+ cells (helper T cells).  One of ordinary skill would have had the reasonable expectation that the T cells obtained by Brown included CD8+ and Cd4+ cells, lacking evidence to the contrary.
Regarding claim 26, Rajesh discloses [0010] differentiating the iPSCs to HPCs comprising:
(a) 	culturing or maintaining a plurality of substantially undifferentiated pluripotent cells (the claimed iPSCs) in a first defined media comprising at least one growth factor (thereby disclosing claim 26 (a));

c) 	culturing the cells (the claimed iPSCs) in a third defined media comprising an amount of BMP4 and VEGF sufficient to expand or promote differentiation in a plurality of the cells (the claimed iPSCs). Rajesh discloses the third defined media may further comprise FGF2 [0013] (claim 26(c));
d)	culturing the cells (the claimed iPSCs) in a fourth defined media comprising an amount of IL-3 and Flt3 ligand (thereby disclosing claim 26 (d));
wherein the amount is sufficient to expand or promote differentiation in a plurality of the cells; wherein a plurality of the pluripotent cells are differentiated into hematopoietic precursor cells.
Regarding claim 31, Rajesh discloses the cells can be individualized [0018]. Rajesh discloses “individualizing cells" refers to the disassociation or separation of cells into smaller groups of cells or individual cells.  One of ordinary skill would have been motivated to individualize cells in order to count cells, for example. 
Regarding claim 32, Rajesh discloses [0147] matrix components such as polylysine can be used to culture pluripotent cells, thereby disclosing the claimed amine-coated culture plates.
Regarding claim 38, Rajesh discloses [0011] a plurality of the hematopoietic precursor cells may express at least two cell markers selected from the list comprising CD43, CD34, CD31 and CD45, thereby disclosing the claimed “at least two markers from the groups consisting of CD43, CD34, CD31, CD41, CD235 and CD45.”
Regarding claim 41, Rajesh discloses [0011], [0012] the method may further comprise culturing a plurality of HPC cells (known to express CD34 and CD43 [0011]) in a fifth defined media comprising Notch ligand, thereby disclosing culturing the HPCs in a defined media. Rajesh discloses [0147] matrix components such as polylysine can be used to culture pluripotent cells on a matrix (claim 41(i)).  Rajesh discloses the HPCs are cultured under conditions to promote myeloid or lymphoid lineages [0009] and that the myeloid cell can be differentiated into a T cell or an NK cell [0013]. Rajesh discloses the lymphoid cell can be a B cell [0016].  

Regarding claim 47, Rajesh discloses iPSCs can be cultured on a matrix in a media comprising ascorbic acid, thereby disclosing the claimed “defined media comprising ascorbic acid.”
Regarding claim 57, CD45 is known in the art as an indicator of hematopoietic cells in general (See, Mack, below; 0040]).  Further the lymphoid lineage is known in the art to comprise T-cells, B-cell and NK-cells (Mack [0061]).
Regarding claim 64, Rajesh discloses culturing the HPCs in a myeloid cell differentiation media comprising TPO, SCF, and Flt3 (Rajesh claims 4, 5) and then in a media lacking TPO, SCF and Flt3 in order to expand or promote differentiation and wherein a plurality of the cells are differentiated into hematopoietic precursor cells such as myeloid progenitor cells (Rajesh claim 33).  
Regarding claim 67, Rajesh discloses the myeloid progenitor cells co-express CD31, CD43, and CD45 [0011], Rajesh claim 34. Rajesh fails to disclose at least 50% of the population is positive for CD45, CD43 and CS31.  However, one of ordinary skill would have been able to culture the cells for a period of time to obtain the desired degree of cell marker expression, lacking evidence to the contrary.
Regarding claim 68, Rajesh discloses the myeloid cells have CD31, CD43 and CD45 expression after 16-24 days in culture but not CD34 expression [0196].
Regarding claims 76 and 95, Rajesh and Brown taken together disclose HLA homozygous immune cells.  The utilization of multiple blood samples from a blood bank or from multiple homozygous donors in the method of Rajesh and Brown above would result in a collection of homozygous HLA immune cells, the collection of which comprises a “library” and the method of producing the library as discussed in the rejection of claim 1, above.  A superdonor is a donor being homozygous for MHC Class 
  One of ordinary skill would have been motivated to utilize HLA homozygous blood cells as starting material for production of HLA homozygous immune cells in order to obtain a population of HLA homozygous immune cells (the claimed library)  suitable for replacement of failing or defective human tissues (Rajesh [0005]) in a population in need thereof.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

2.	Claims 28, 29, 35 and 51 are rejected under 35 U.S.C. 103 as being obvious over  Rajesh et al (US 2010/0279403) [Rajesh] in view of Brown (US 20120135525) [Brown] as applied to claims 1, 2, 6, 7, 10,11,16, 26, 31, 32, 38, 41, 47, 57, 64, 67, 68, 76 and 95 above and further in view of Mack et al (US 20120009676) [Mack].  The teachings of Rajesh and Brown above are incorporated herein in their entirety.
Rajesh and Brown differ from the claims in that the documents fail to disclose GSK inhibitors.  However, Mack cures the deficiency.
Mack discloses generation of iPSCs from peripheral blood cells (title), [0012].  Mack discloses culture of cells in a reprogramming medium comprising a GSK3 inhibitor [0026] which can be CHIR9901 [0026] (claims 28, 29). It would have been obvious to one of ordinary skill to include a GSK3 inhibitor in the reprogramming medium in order to enhance reprogramming efficiency as taught by Mack [0030]. 
Regarding claim 35, Mack discloses a medium suitable for expansion of hematopoietic progenitor cells can include heparin [0102].

Mack discloses the expansion condition for hematopoietic progenitor cells may include a xenofree extracellular matrix such as the human fibronectin fragment, Retronectin® [0017] (claim 51). 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Suzanne E. Ziska
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632